Name: Commission Regulation (EC) No 333/2004 of 26 February 2004 derogating, for 2004, from Regulation (EC) No 1898/97 as regards the administration of tariff quotas for pigmeat from Bulgaria and Romania
 Type: Regulation
 Subject Matter: animal product;  international trade;  Europe;  tariff policy
 Date Published: nan

 Avis juridique important|32004R0333Commission Regulation (EC) No 333/2004 of 26 February 2004 derogating, for 2004, from Regulation (EC) No 1898/97 as regards the administration of tariff quotas for pigmeat from Bulgaria and Romania Official Journal L 060 , 27/02/2004 P. 0012 - 0013Commission Regulation (EC) No 333/2004of 26 February 2004derogating, for 2004, from Regulation (EC) No 1898/97 as regards the administration of tariff quotas for pigmeat from Bulgaria and RomaniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), and in particular Articles 8(2) and 11(1) and the second paragraph of Article 22 thereof,Having regard to Council Decision 2003/286/EC of 8 April 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions(2), and in particular Article 3(2) thereof,Having regard to Council Decision 2003/18/EC of 19 December 2002 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions(3), and in particular Article 3(2) thereof,Whereas:(1) The accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union on 1 May 2004 should enable those countries to qualify for the tariff quotas for pigmeat provided for under the arrangements established by Decisions 2003/18/EC and 2003/286/EC under fair conditions compared with those applicable to the existing Member States. Economic operators in those countries must be given the possibility therefore of participating fully in those quotas upon accession.(2) In order not to create disturbance on the market before and after 1 May 2004, the timetable for the tranches provided for in 2004 by Commission Regulation (EC) No 1898/97 of 29 September 1997 laying down rules of application in the pigmeat sector for the arrangements under the Europe Agreements with Bulgaria, the Czech Republic, Slovakia, Romania, Poland and Hungary(4) must be altered and the allocation of quantities adjusted without however altering the overall quantities provided for in Decisions 2003/286/EC and 2003/18/EC. The deadline for submitting applications should also be amended.(3) It is therefore necessary, for 2004, to provide for amendments and adjustments to the measures laid down in Articles 2 and 4(1) of Regulation (EC) No 1898/97.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 11. In derogation from Article 2 of Regulation (EC) No 1898/97, for the period 1 April to 30 June 2004, the quantities laid down in Parts E and F of Annex I to that Regulation shall be distributed as follows:(a) 8 % during the period 1 to 30 April 2004;(b) 17 % during the period 1 May to 30 June 2004.2. In derogation from Article 4(1) of Regulation (EC) No 1898/97, for the period 1 May to 30 June 2004, licence applications for the products referred to in Parts E and F of Annex I to that Regulation shall be submitted during the first seven days of May.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply from 1 April to 30 June 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1. Regulation last amended by Regulation (EC) No 1365/2000 (OJ L 156, 29.6.2000, p. 5).(2) OJ L 102, 24.4.2003, p. 60.(3) OJ L 8, 14.1.2003, p. 18.(4) OJ L 267, 30.9.1997, p. 58. Regulation last amended by Regulation (EC) No 1467/2003 (OJ L 210, 20.8.2003, p. 11).